                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FOLKMANIS, INC.,                                    Case No. 18-cv-00955-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9              v.                                         MOTION TO CORRECT CLERICAL
                                                                                             ERROR
                                  10     UPTOWN TOYS LLC,
                                                                                             Docket No. 35
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In September 2018, the Court granted Plaintiff’s motion for default judgment and entered a

                                  14   final judgment in favor of Plaintiff. See Docket Nos. 26-27 (order and final judgment). Plaintiff

                                  15   subsequently filed a motion to alter the judgment which the Court denied in December 2018. See

                                  16   Docket No. 33 (order). In March 2019, Plaintiff filed a motion to correct the final judgment on the

                                  17   ground that it contains a clerical error. This is the motion currently pending before the Court.

                                  18          As Plaintiff notes, Federal Rule of Civil Procedure 60(a) provides that “[t]he court may

                                  19   correct a clerical mistake or a mistake arising from oversight or omission whenever one is found in

                                  20   a judgment, order, or other part of the record. The court may do so on motion or on its own, with

                                  21   or without notice.” Fed. R. Civ. P. 60(a). Plaintiff argues that the final judgment in the instant

                                  22   case has a clerical mistake in that the final judgment – unlike the order granting default judgment

                                  23   – “does not state the dollar amount of the monetary award.” Mot. at 1. In a declaration, Plaintiff’s

                                  24   counsel states that “Plaintiff does not seek any substantive modification of the [final] judgment by

                                  25   this motion” and seeks relief only because, “[i]n order to enforce the Judgment in a foreign

                                  26   jurisdiction (Utah in this case), it is necessary to have a dollar amount[] stated on the face of the

                                  27   judgment.” Brucker Decl. ¶¶ 2, 5.

                                  28           The Court GRANTS the motion to correct and shall forthwith file the proposed corrected
                                   1   judgment filed by Plaintiff. The Court notes that its action here does not extend the time for an

                                   2   appeal. See Hodge v. Hodge, 269 F.3d 155, 158 (2d Cir. 2001) (stating that “a motion under Rule

                                   3   60(a) does not start anew the time for filing a notice of appeal”).

                                   4          This order disposes of Docket No. 35.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 13, 2019

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
